 

Exhibit 10.90

 

PROMISSORY NOTE

 

U.S. $27,500,000.00 As of May 14, 2014

 

FOR VALUE RECEIVED, UCFP OWNER, LLC, a Delaware limited liability company, as
Trustee under the BR/CDP Colonial Trust Agreement dated December 15, 2013
(“Maker”), having a mailing address of 880 Glenwood Ave SE, Suite H, Atlanta,
Georgia 30316, hereby promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION, a national banking association (“Payee”), having an address at 66
South Pearl St., 5th Floor, MSC: NY-31-66-0567, Albany, NY  12207, the principal
sum of Twenty-Seven Million Five Hundred Thousand and No/100 Dollars
($27,500,000.00) or so much thereof as may be advanced from time to time, and
interest from the date hereof on the balance of principal from time to time
outstanding, in United States currency, at the rates and at the times
hereinafter described.

 

This Note is issued by Maker pursuant to that certain Construction Loan
Agreement of even date herewith (as the same may be amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”) entered into between
Payee and Maker. This Note evidences the principal amount of the Loan (as
defined in the Loan Agreement). Payment of this Note is governed by the Loan
Agreement, the terms of which are incorporated herein by express reference as if
fully set forth herein. Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

 

1.           Interest. The principal amount hereof outstanding from time to time
shall bear interest until paid in full at the Applicable Rate.

 

2.           Monthly Payments. Interest shall be payable in arrears on the tenth
(10th) day of each calendar month after the date hereof in accordance with
Section 5.1 of the Loan Agreement. Commencing on June 10, 2017, and continuing
on the tenth (10th) day of each succeeding calendar month thereafter until such
time as the Loan is repaid in full, in addition to the payment of all interest
payable pursuant to Section 5.1 of the Loan Agreement, Borrower shall make
monthly payments of principal in accordance with Section 4.5 of the Loan
Agreement.

 

3.           Maturity Date. The indebtedness evidenced hereby shall mature on
the Maturity Date, as the same may be extended pursuant to the terms of Section
4.3 of the Loan Agreement. On the Maturity Date, the entire outstanding
principal balance hereof, together with accrued and unpaid interest and all
other sums evidenced by this Note, shall, if not sooner paid, become due and
payable.

 

4.           General Provisions.

 

(a)          Regardless of whether an Applicable Rate would otherwise then be in
effect, in the event (i) the principal balance hereof is not paid when due
whether by acceleration or upon the Maturity Date or (ii) an Event of Default
exists, then the principal balance hereof shall bear interest from and after
such date at the Default Rate. In addition, for any installment (exclusive of
the payment due upon the Maturity Date) which is not paid on the due date
thereof a late charge as set forth in the Loan Agreement.

 

PAGE 1

 

  

(b)          Maker agrees that the obligation evidenced by this Note is an
exempt transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 

(c)          Maker and Payee hereto intend and believe that each provision in
this Note comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision or provisions, or if any portion
of any provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
Maker and Payee hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Maker and
the holder or holders hereof under the remainder of this Note shall continue in
full force and effect. All agreements herein are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to the holders
hereof for the use, forbearance or detention of the money to be advanced
hereunder exceed the highest lawful rate permissible under applicable usury
laws. If, from any circumstances whatsoever, the fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity and if from any
circumstance the holder hereof shall ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance due
hereunder and not to the payment of interest, with any excess to be returned to
Maker.

 

(d)          This Note and all provisions hereof shall be binding upon Maker and
all persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.

 

(e)          Time is of the essence as to all dates set forth herein.

 

(f)           Maker agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Payee; and Maker consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and to any
substitution, exchange or release of the collateral for the Loan, or any part
thereof, with or without substitution, and agrees to the addition or release of
any makers, endorsers, guarantors, or sureties, all whether primarily or
secondarily liable, without notice to Maker and without affecting its liability
hereunder.

 

PAGE 2

 

  

(g)          Maker hereby waives and renounces for itself, its successors and
assigns, all rights to the benefits of any statute of limitations and any
moratorium, reinstatement, marshalling, forbearance, valuation, stay, extension,
redemption, appraisement, or exemption and homestead laws now provided, or which
may hereafter be provided, by the laws of the United States and of any state
thereof against the enforcement and collection of the obligations evidenced by
this Note.

 

(h)          If this Note is placed in the hands of attorneys for collection or
is collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
and actual attorney’s fees at standard hourly rates and disbursements without
regard to any presumptive statutory attorney’s fees.

 

(i)          All parties now or hereafter liable with respect to this Note,
whether Maker, principal, surety, guarantor, endorsee or otherwise hereby
severally waive presentment for payment, demand, notice of nonpayment or
dishonor, protest and notice of protest. No failure to accelerate the
indebtedness evidenced hereby, acceptance of a past due installment following
the expiration of any cure period provided by this Note, any Loan Document or
applicable law, or indulgences granted from time to time shall be construed
(i) as a novation of this Note or as a reinstatement of the indebtedness
evidenced hereby or as a waiver of such right of acceleration or of the right of
Payee thereafter to insist upon strict compliance with the terms of this Note,
or (ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by the laws of the State. Maker hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

 

(j)          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

(k)         Section 21.14 of the Loan Agreement is incorporated herein by
express reference as if fully set forth herein.

 

[Signature Appears on Following Page]

 

PAGE 3

 

 

Maker has executed and delivered this Note under seal as of the day and year
first set forth above.

 

  MAKER:       UCFP OWNER, LLC, a Delaware limited liability company, as Trustee
under the BR/CDP Colonial Trust Agreement dated December 15, 2013       By: /s/
Robert Meyer   Name: Robert Meyer   Title: Vice President           [SEAL]

 

PAGE 4

 

 

